

117 HR 5277 IH: Climate Security Jobs Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5277IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide relief of limitations on military personnel addressing environmental risks, and for other purposes.1.Short titleThis Act may be cited as the Climate Security Jobs Act.2.Exception to limitations on personnelFor fiscal year 2022 and fiscal years thereafter, the baseline personnel limitations in sections 143, 194, 7014, 8014, and 9014 of title 10, United States Code, shall not apply to personnel deemed by the Secretary of Defense or the Secretary of the Military Department concerned as necessary to accommodate increases in workload or modify the type of personnel required to accomplish work to develop, administer, or oversee plans, programs or activities related to one or more of the following:(1)Maintaining or enhancing military installation resilience, as defined in section 101(e)(8) of this title.(2)Addressing the vulnerabilities of the defense industrial base and related supply chains to the impacts of extreme weather events, or from anticipated or unanticipated changes in environmental conditions.(3)Monitoring, addressing, and remedying per- and polyfluoroalkyl (PFAS) contamination that impacts military installations and operations.(4)Enhancing the water and energy resilience and assurance of military installations within the United States and abroad.(5)Reducing the net greenhouse gas emissions of the Department of Defense in ways that protect and enhance the operational capacity of the Department of Defense.(6)Ensuring the full and timely implementation of and compliance with requirements enacted by Congress related to one or more of the matters in paragraphs (1) through (5).